TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                  CORRECTED JUDGMENT
                                  RENDERED APRIL 16, 2021



                                       NO. 03-19-00246-CV


Best Buy Stores, Inc., through its assignees Paul Denucci, Rockey Piazza, and Linda Piazza,
                                          Appellant

                                                  v.

Glenn Hegar, in His Capacity as Comptroller of Public Accounts of The State of Texas, and
    Ken Paxton, in His Capacity as Attorney General of The State of Texas, Appellees




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on April 11, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.